DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14, 21.
Amended: 1, 11, 14, 17 and 21.
Cancelled: 10, 18, 20 and 22-24.
New: 25-26.
Pending: 1-9, 11-17, 19, 21 and 25-26. 
IDS
Applicant’s IDS(s) submitted on 03/30/2021 and 07/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
Applicant’s arguments, see page(s) 9-13, filed 06/14/2021, with respect to claim(s) 1-9, 11-12, 14-19 and 21 have been fully considered and are persuasive.  The rejection of claim(s) 1-9, 11-12, 14-19 and 21 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-9, 11-17, 19, 21 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is KANG and KWON.
KANG discloses an input buffer includes an amplifier circuit configured to amplify an input signal and output an amplified signal to a first output node. The input signal is amplified according to a first bias voltage set, at a bias node, to a first level based on a power supply voltage and a reference voltage. The input buffer includes an output circuit configured to receive and buffer the amplified signal and output an output signal to a second output node. The input buffer includes a dynamic bias voltage generator configured to change the first bias voltage to a second level in response to a transition of the output signal.
KWON discloses an asynchronous NAND-type memory device includes a circuit configured to perform an operation based on a signal, a first pin configured to obtain an operation control signal, a second pin configured to output a data output reference signal, and a third pin configured to output data in synchronization with the data output reference signal. The circuit is provided such that the first pin obtains, from the external device, the operation control signal that is transitioned at a second time point after a first time point at which the memory device enters into a ready state, the second pin outputs the data output reference signal, which is transitioned at a third time point that is later than the second time point by a predetermined time interval, and the third pin outputs the data in synchronization with the operation control signal which is periodically transitioned, from the third time point.
 
Re: Independent Claim 1 (and dependent claim(s) 2-9 and 11-13), there is no teaching or suggestion in the prior art of record to provide:
a command/address buffer configured to operate at a first operating speed and buffer a command and an address received through the first input/output pin in synchronization with the clock signal;
a control logic configured to operate at a second operating speed that is different from the first operating speed, and control operations with respect to the plurality of memory cells, based on the command and the address buffered in the command/address buffer.

Re: Independent Claim 14 (and dependent claim(s) 15-17, 19 and 25-26), there is no teaching or suggestion in the prior art of record to provide:
transmit a clock signal to the non-volatile memory device through the clock pin;
wherein the clock signal corresponds to a data strobe signal and the clock pin corresponds to a data strobe signal pin.

 Re: Independent Claim 21, there is no teaching or suggestion in the prior art of record to provide:
a command/address buffer configured to buffer the command and the address received through the input/output pin in synchronization with the clock signal received through the clock pin at a first operating speed, and based on the command latch enable signal and the address latch enable signal;
a control logic configured to operate at a second operating speed that is different from the first operating speed, and control operations with respect to the plurality of memory cells, cells based on the command and the address buffered in the command/address buffer.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov